--------------------------------------------------------------------------------

Exhibit 10.05
 
AllianceBernstein 2010 Long Term Incentive Plan, As Amended
2013 Equity Compensation Election Form
 
Election Form, dated as of January 31, 2013, among AllianceBernstein L.P.
(“Partnership”), AllianceBernstein Holding L.P. (“AllianceBernstein Holding”)
and the undersigned (“Participant”), a member of the Board of Directors of
AllianceBernstein Corporation (“Board”), the general partner of the Partnership
and Holding.


Whereas, the Board determined at its meeting held on August 1, 2012 that the
equity grant to each Non-Management Director (consisting of options and/or
AllianceBernstein Holding units) shall be based on the election by each such
Director, in January of each year, to receive, pursuant to the AllianceBernstein
2010 Long Term Incentive Plan, as amended, or any successor equity compensation
plan, an award consisting of (1) an option to purchase the number of
AllianceBernstein Holding units where the option has a value of $120,000
calculated in accordance with Black-Scholes methodology, (2) the number of
AllianceBernstein Holding units having a value of $120,000 based on the closing
price of AllianceBernstein Holding units on the date of grant as reported for
New York Stock Exchange composite transactions, or (3) an equity grant
consisting of (a) an option to purchase a number of AllianceBernstein Holding
units where the option has a value of $60,000 calculated in accordance with
Black-Scholes methodology and (b) the number of AllianceBernstein Holding units
having a value of $60,000 based on the closing price of AllianceBernstein
Holding units on the date of grant as reported for New York Stock Exchange
composite transactions;


Now, Therefore, I hereby elect to receive my 2013 equity compensation award,
pursuant to the AllianceBernstein 2010 Long Term Incentive Plan, as amended, in
the following form:


o  an option to purchase the number of AllianceBernstein Holding units where the
option has a value of $120,000 calculated in accordance with Black-Scholes
methodology;
 
o  the number of AllianceBernstein Holding units having a value of $120,000
based on the closing price of AllianceBernstein Holding units on the date of
grant as reported for New York Stock Exchange composite transactions; or
 
o  an equity award consisting of (a) an option to purchase the number of
AllianceBernstein Holding units where the option has a value of $60,000
calculated in accordance with Black-Scholes methodology, and (b) the number of
AllianceBernstein Holding units having a value of $60,000 based on the closing
price of AllianceBernstein Holding units on the date of grant as reported for
New York Stock Exchange composite transactions.
 
By:
         
Name:  
         
Date:
   

 
 

--------------------------------------------------------------------------------